Exhibit 10.26 September 16, 2010 Google Inc. Attn:Lease Administration 1600 Amphitheater Parkway Mountain View, CA94043 Re:Lease Agreement dated as of February 1, 2007, by and between Google, Inc. successor in interest to DoubleClick, Inc. and Epsilon Data Management, LLC (“Lease”) Dear Sir/Madam: Pursuant to Article 29 of the Lease, Tenant hereby requests an extension of the Lease.Article 29 suggests that the extension shall be for thirty (30) months; however, Tenant understands that Landlord wants the Tenant to move out of the Premises.As a compromise, Tenant only seeks an extension for eighteen (18) months.Such time will enable Tenant to prepare a suitable replacement site and execute a move out of the Thornton facility. Please confirm your agreement to this extension below. Sincerely, Epsilon Data Management, LLC /s/ Jeanette Fitzgerald Jeanette Fitzgerald Vice President and Assistant General Counsel ACCEPTANCE: Google, Inc. agrees to extend the Lease for eighteen (18) additional months until July 31, 2013. GOOGLE, INC. /s/ James Braun cc:James Braun 12396 Grant Street Thornton, CO80241
